DETAILED ACTION
Claims 1-11, 13-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6, 8-9, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak[1] et al. (US 2014/0120861) in view of Kwak[2] et al. (US 2017/0054520), and further in view of Hirota et al. (US 2012/0079550), and further in view of Kim et al. (US 2014/0047496), and further in view of Youm et al. (US 2007/0006265).

Claim 1, Kwak[1] teaches a receiver comprising: 
in response to receiving a selected service for display (p. 0089-0092),
acquire broadcast signaling data of the selected service (i.e. mobile service) distributed via broadcast (fig. 34-35, 42, 47, 58-59; p. 0666-0710);
Kwak[1] is not entirely clear in teaching a receiver comprising:

“class information indicating a video resolution of a broadcast component”,
“receive first low layer signaling (LLS) data includes location information of communication signaling data”; 
when flag information included in the broadcast signaling data indicates that communication signaling data of the selected service is available over the Internet, acquire based on the location information indicated in the LLS data, the communication signaling data, 
receive the broadcast component and a communication component of the selected service,
control reproduction of the broadcast component and the communication component of the selected service on the basis of the broadcast signaling data, the communication signaling data, and the class information included in the LLS data.
Kwak[2] teaches a receiver comprising: 
“receive first low layer signaling (LLS) data including that is service-independent and includes class information” (fig. 86; p. 1396).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided service-intendent signaling as taught by Kwak[2] to the system of Kwak[1] to allow for signaling a particular information type (p. 1396).
Hirota teaches a receiver comprising:

“control reproduction of the broadcast component and the communication component of the selected service on the basis the class information included in the data (i.e. according to video resolution flag)” (p. 0039, 0043).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided resolution data as taught by Hirota to the system of Kwak to control resolution of the signal (p. 0039).
Kim teaches a receiver comprising:
“when flag information (i.e. TDO) included in the broadcast signaling data (i.e. reads ‘1’) indicates that communication signaling data of the selected service is available over the Internet” (i.e. NRT service) (p. 0055-0058, 0060-0064), 
receive the broadcast component (i.e. RT service) and a communication component (i.e. NRT service) (p. 0055-0058, 0060-0064),
“control reproduction of the broadcast component and the communication component on the basis of the broadcast signaling data and the communication signaling data” (i.e. control execution of the triggered NRT service within the RT service) (p. 0055-0058, 0060-0064).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided triggered application as taught by Kim to the system of Kwak to allow for triggered objects to be executed during real time programs (p. 0055).
Youm teaches the specific features of:
“receive first low layer signaling (LLS) data includes location information of communication signaling data” (212) (p. 0044);
“acquire based on the location information indicated in the LLS data, the communication signaling data” (212) (p. 0044).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided low layer location information data as taught by Youm to the system of Kwak[1] to present a structure for EPG data (p. 0044).

Claim 6, Kwak[1] teaches the receiver according to claim 1, wherein streams of the broadcast component and the broadcast signaling data are transmitted in a real-time object delivery over unidirectional transport session as extended file delivery over unidirectional transport (p. 0479). 

Claim 8 is analyzed and interpreted as a method of claim 1.
Claim 9 is analyzed and interpreted as a “transmitter” for use with the receiver of claim 1.  Kwak[1] teaches the “transmitter” (fig. 34-35, 42, 47, 58-59).
Claim 14 is analyzed and interpreted as “transmitter” for use with the receiver of claim 6. Kwak[1] teaches the “transmitter” (fig. 34-35, 42, 47, 58-59).
Claim 16 is analyzed and interpreted as a method of claim 9.

Claim 17, Kwak[1] teaches the receiver according to claim 1, wherein
the broadcast signaling data is received in a broadcast signaling data stream (fig. 34-35, 42, 47, 58-59; p. 0666-0710).
Kwak[1] is not entirely clear in teaching a receiver comprising:
the communication signaling data is received in a communication signaling data stream.
Kim teaches a receiver comprising:

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided triggered application as taught by Kim to the system of Kwak to allow for triggered objects to be executed during real time programs (p. 0055).

Claim 18, Kwak[1] teaches the specific feature of:
“the broadcast component comprises a Fast Information Channel (FIC) required for tuning to a service” (figs. 33-36).
Kwak[1] is silent regarding the specific features of:
“wherein the data is LLS data”.
“the data including the class information indicating the video resolution of the broadcast component”.
Kwak[2] teaches the specific feature of “wherein the the data is LLS data” (fig. 86; p. 1396).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided service-intendent signaling as taught by Kwak[2] to the system of Kwak[1] to allow for signaling a particular information type (p. 1396). 
Hirota teaches the specific features of:
“the data including the class information indicating the video resolution of the broadcast component” (p. 0039, 0043).
.

Claim 2-5, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak[1] et al. (US 2014/0120861) in view of Kwak[2] et al. (US 2017/0054520), and further in view of Hirota et al. (US 2012/0079550), and further in view of Kim et al. (US 2014/0047496), and further in view of Youm et al. (US 2007/0006265), and further in view of Xue et al. (US 2009/0291631).

Claim 2, Kwak[1] is not entirely clear in teaching the receiver according to claim 1, wherein
the processing circuitry is further configured to:
acquire the communication signaling data from the server according to the location information included in the LLS data. 
Xue teaches the receiver according to claim 1, wherein
the processing circuitry is further configured to, and
acquire the communication signaling data from the server according to the location information included in the data (p. 0143-0144).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided location 
Kwak[2] teaches the specific feature of “wherein the the data is LLS data” (fig. 86; p. 1396).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided service-intendent signaling as taught by Kwak[2] to the system of Kwak[1] to allow for signaling a particular information type (p. 1396).

Claim 3, Kwak[1] teaches the receiver according to claim 2, wherein data includes bootstrap information for connecting to a stream of the broadcast signaling data, and the processing circuity is further configured to
acquire the broadcast signaling data of the selected service according to the bootstrap information included in the data (i.e. bootstrapping information for signaling) (p. 0160). 
Kwak[1] is silent regarding the specific feature of:
“wherein the data is LLS data”.
Kwak[2] teaches the specific feature of “wherein the the data is LLS data” (fig. 86; p. 1396).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided service-intendent signaling as taught by Kwak[2] to the system of Kwak[1] to allow for signaling a particular information type (p. 1396). 

Claim 4, Kwak[1] is silent regarding the receiver according to claim 2, wherein 
the processing circuitry is further configured to,
connect to a stream of the broadcast component or the communication component representing the selected service having the video resolution,
Hirota teaches a receiver comprising:
the processing circuitry is further configured to,
connect to a stream of the broadcast component or the communication component representing the selected service having the video resolution (i.e. video resolution flag) (p. 0039),
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided resolution data as taught by Hirota to the system of Kwak to control resolution of the signal (p. 0039).

Claim 5, Kwak[1] teaches the receiver according to claim 2, wherein the data are is transmitted in a lower hierarchy than an IP layer in a protocol stack in an IP transmission system (i.e. EAT transmitted through the service signaling channel) (fig. 34-35, 42, 47, 58-59; p. 0666-0710), and 
the broadcast signaling data is service level signaling data transmitted in a higher hierarchy than the IP layer in the protocol stack in the IP transmission system (i.e. EAT transmitted through the service signaling channel) (fig. 34-35, 42, 47, 58-59; p. 0666-0710), and

Kwak[1] is silent regarding the specific feature of:
“wherein the data is LLS data”.
Kwak[2] teaches the specific feature of “wherein the the data is LLS data” (fig. 86; p. 1396).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided service-intendent signaling as taught by Kwak[2] to the system of Kwak[1] to allow for signaling a particular information type (p. 1396). 

Claim 11 is analyzed and interpreted as “transmitter” for use with the receiver of claim 3. Kwak[1] teaches the “transmitter” (fig. 34-35, 42, 47, 58-59).
Claim 13 is analyzed and interpreted as “transmitter” for use with the receiver of claim 5. Kwak[1] teaches the “transmitter” (fig. 34-35, 42, 47, 58-59).

Claim 19, Kwak[1] teaches the specific feature of:
“the processing circuitry is further configured to, in response to the receiving the selected service for display (i.e. mobile service), acquire the communication signaling data from the server” (fig. 34-35, 42, 47, 58-59; p. 0089-0092, 0666-0710).
Kwak[1] is not entirely clear in teaching the specific features of:
the LLS data includes the location information of the communication signaling data in association with the selected service, and
the communication signaling data according to the location information included in the LLS data in association with the selected service.
Kwak[2] teaches the specific feature of “wherein the the data is LLS data” (fig. 86; p. 1396).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided service-intendent signaling as taught by Kwak[2] to the system of Kwak[1] to allow for signaling a particular information type (p. 1396). 
Xue teaches the specific features of:
the data includes the location information of the communication signaling data in association with the selected service (p. 0143-0144), and
the communication signaling data according to the location information included in the data in association with the selected service (p. 0143-0144).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided location information as taught by Xue to the system of Kwak[1] to allow broadcast network to carry content configured for different type of broadcast network (p. 0005).

Claim 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak[1] et al. (US 2014/0120861) in view of Kwak[2] et al. (US 2017/0054520), and further in view of Hirota et al. (US 2012/0079550), and further in view of Kim et al. (US 2014/0047496), and further in view of Youm et al. (US 2007/0006265), and further in view of Matsumoto et al. (US 2008/0155626).

Claim 7, Kwak[1] is silent regarding the receiver of claim 1, wherein 
the broadcast component and the communication component include information representing the selected service, the selected service being an edited program produced by a broadcaster and identified by identification information for uniquely specifying the service. 
Matsumoto teaches the receiver of claim 1, wherein 
the broadcast component and the communication component include information representing the selected service, the selected service being an edited program produced by a broadcaster and identified by identification information for uniquely specifying the service (p. 0072).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the presently claimed invention to have provided edited content as taught by Matsumoto to the system of Kwak to allow for mash-up content to be created and identified (p. 0072).

Claim 15 is analyzed and interpreted as “transmitter” for use with the receiver of claim 7. Kwak[1] teaches the “transmitter” (fig. 34-35, 42, 47, 58-59).

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1-11, 13-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/10/2021